Citation Nr: 0301623	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  97-32 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for a chronic right 
ankle disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from January 1987 to June 
1987, and from August 1988 to March 1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1996 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  The Board remanded the case for additional 
development in June 2000.  The requested development has 
since been accomplished to the extent possible, and the 
claim has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
service connection for a right ankle disorder has been 
obtained, and the VA has satisfied the duty to notify the 
veteran of the law and regulations applicable to the 
claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and 
what evidence the VA would attempt to obtain on his 
behalf.

2.  The veteran sustained multiple injuries to his right 
ankle during service which resulted in chronic symptoms.  

3.  Arthritis of the right ankle was manifested within a 
year after separation from service.  

4.  Recent VA treatment records show continuing chronic 
problems with the right ankle.




CONCLUSION OF LAW

A chronic right ankle disorder was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, 
the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the 
VA with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 1991 
& Sup. 2002).  Second, the VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement 
these changes in the law.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application 
for VA benefits, or who attempts to reopen a previously 
denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The communications provided the veteran 
with a specific explanation of the type of evidence 
necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO also supplied the veteran with 
the applicable regulations in the SOC and SSOC.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to 
duty to assist and notification requirements.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran was afforded a VA examination.  The 
RO made multiple attempts to afford the veteran another 
examination, but could not do so because the veteran 
failed to keep the VA apprised of his current address.  
The record includes his service medical records and post 
service treatment records.  The veteran has declined a 
hearing.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit 
flowing to the veteran are to be avoided).  The VA has 
satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending 
of the VA's resources is not warranted.  Taking these 
factors into consideration, there is no prejudice to the 
veteran in proceeding to consider the claim on the merits.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disease such 
as arthritis is manifest to a compensable degree within 
one year after separation from service, the disorder may 
be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by 
a veteran's service records, or for which he seeks a 
service connection must be considered on the basis of the 
places, types and circumstances of his service as shown by 
service records, the official history of each organization 
in which he served, his medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence 
of record, with due consideration to the policy of the VA 
to administer the law under a broad and liberal 
interpretation consistent with the facts in each 
individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within 
the presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable 
to intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart 
action or heart sounds, any urinary findings of casts, or 
any cough, in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity, at 
some later date.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word ``Chronic.''  When the disease identity 
is established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are 
not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and 
VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d).

III.  Factual Background and Analysis

The veteran contends that service connection should be 
granted for a right ankle disorder because his right ankle 
was injured during service.  After reviewing all of the 
evidence of record, the Board finds that the evidence 
supports the appellant's claim.  The veteran's service 
medical records show that he was treated for complaints 
pertaining to the right ankle.  Service medical records 
show that the veteran sustained numerous injuries to his 
right ankle during service.  Treatment records, dated in 
November 1990, show that the veteran presented with 
complaints of right ankle pain after accidentally stepping 
into a hole and inverting his ankle minutes earlier.  He 
was noted to have sustained a football injury to the same 
ankle three weeks earlier.  Apparently an X-ray had been 
taken at that time and interpreted as showing an old 
fracture.  The veteran stated that his first injury had 
been 1 1/2 years earlier while playing football, which had 
never been treated.  On examination it was further noted 
that the veteran had sustained another lateral collateral 
ligament sprain to his right ankle three weeks earlier and 
that X-ray examination revealed a chip fracture.  The 
assessments were lateral collateral ligament ankle sprain 
and recent, unset lateral fracture, possibly a refracture.  
The ankle was splinted and the veteran was to be sent to a 
MASH for treatment and an X-ray.  A record entry a few 
days later notes that an X-ray showed no fracture.

A service treatment record, dated in May 1994, shows that 
the veteran presented with complaints of right ankle pain 
which he reported he had had off and on after a fracture 
two years earlier.  The veteran further reported a history 
of multiple ankle sprains and mild inversions.  The 
examiner reported that the veteran was asymptomatic.  The 
assessment was chronic ankle sprains.  

Service medical records also reflect that in November 1994 
the veteran complained of right ankle pain in association 
with an airborne jump earlier that morning.  The 
assessment was ankle strain.  In early December 1994, he 
complained of having had right ankle pain for 2 1/2 weeks 
following an ankle injury in jump school.  The assessment 
was ankle sprain, rule out fracture.  A report of 
orthopedic examination, dated in mid-December, reflects 
that the veteran reported a history of right ankle strain 
and pain, and that he had injured his ankle in jump school 
on November 29, 1994.  The assessment, based on X-ray 
examination, was right ankle fracture (three weeks old).  
The veteran was placed in a short leg walking cast.  

A January 1995 X-ray report notes the presence of ossific 
fragments distal to the medial malleolus most likely 
representing old medial malleolar avulsion fractures, a 
posterior malleolar fracture with callus formation, and a 
possible medial malleolar fracture.  A treatment record, 
dated in January 1995, shows the veteran was status post 
casting for his ankle.

Service medical records show that in March 1995 the 
veteran reported having fractured his right ankle in mid-
December.  An orthopedic examination report, dated later 
in March, shows the veteran was four months status post 
right ankle fracture.  He complained of pain and giving 
way and reported a history of numerous right ankle 
sprains.  The impression was right ankle instability.  A 
physical therapy report of the same date shows that the 
veteran was status post ankle inversion and fracture 
sustained in November 1994.  There is no separation 
examination report associated with the claims file.

The veteran filed his application for compensation in 
April 1996.  He claimed entitlement to service connection 
for residuals of a right ankle injury, and indicated that 
he had sustained a right ankle injury during service.

The veteran was afforded a VA examination in July 1996.  
The report of examination shows a history of repeated 
injuries to the veteran's right ankle during service.  The 
veteran stated that while in Saudi Arabia, he had been 
tripped during a football game, and had fallen.  He stated 
that the ankle was put in a splint.  The examiner stated 
that, according to the veteran, there had never been any 
evidence of a fracture in the ankle.  The veteran 
complained of episodes of some pain and stiffness on 
walking, the most recent of which he reported had occurred 
1 1/2 months earlier.  A present complaint was of weakness 
and pain in the right ankle. 

Physical examination showed the feet and ankles were 
normal.  The examiner stated that there was normal 
structure and flexibility of the toes and no abnormality 
as to the mobility of either ankle joint.  The pertinent 
diagnosis was recurrent sprain, right ankle, without 
limitation of motion.  A VA radiology report dated in July 
1996 shows that the study of the right ankle revealed 
evidence of some minor degenerative changes about the 
ankle medially.  

In his substantive appeal, VA Form 9, received in November 
1997, the veteran stated that he had not had an ankle 
injury prior to service.  The veteran explained that the 
"old football injury" referred to in the medical records 
pertained to an injury sustained between September 1988 
and September 1990, while playing football during physical 
training in Germany.  The veteran indicated that 
subsequent injuries to the ankle, to include an injury 
sustained in connection with an airborne jump, had made 
the condition of his right ankle worse.

Recent VA treatment records show continuing problems with 
the right ankle.  A record dated in December 2000 shows 
that the veteran complained of a recurrence of a right 
ankle sprain five days ago with persistent pain and 
swelling.  He had a history of a recurring eversion 
injury.  On examination, the right ankle was tender to 
touch at the lateral malleolus with swelling and bruising.  
The assessment was right ankle sprain, rule out fracture.  
An X-ray subsequently showed no fracture.  The X-ray 
report shows that there was soft tissue swelling, and that 
old fractures could not be excluded.  The veteran was told 
to use an ace wrap and to limit weight bearing until the 
swelling subsided. 

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the 
law under a broad and liberal interpretation consistent 
with the facts in each individual case.  38 C.F.R. 
§ 3.303(a).  In reviewing the evidence of record, the 
Board notes that the veteran sustained multiple injuries 
to his right ankle during service which resulted in 
chronic symptoms.  Arthritis of the right ankle was 
manifested within a year after separation from service.  
Recent VA treatment records show continuing chronic 
problems with the right ankle.  In light of the foregoing, 
the Board finds that the evidence of record is consistent 
with the veteran's contentions.  Therefore, resolving the 
benefit of the doubt in the veteran's favor, the Board 
finds that the veteran's current right ankle disorder was 
first manifested during his period of service.  
Accordingly, the Board concludes that a chronic right 
ankle disorder was incurred in service.  38 U.S.C.A. 
§ 1110, 1131, 5107; 38 C.F.R. § 3.303.



ORDER

Entitlement to service connection for a chronic right 
ankle disorder is granted.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

